                         Case 2:17-cv-00062-RFB-VCF Document 67 Filed 08/24/20 Page 1 of 2



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5 Attorneys for Defendants
                      Las Vegas Metropolitan Police Department
                    6 and Officer Solon McGill

                    7
                                                    UNITED STATES DISTRICT COURT
                    8
                                                           DISTRICT OF NEVADA
                    9
                                                                        ***
                   10
                      SOFIA VELADORES, individually, and as                CASE NO. 2:17-cv-0062-RFB-VCF
                   11 special administrator of the ESTATE OF
                      ROBERTO SANCHEZ, and as Guardian ad                  STIPULATION AND ORDER TO
                   12 Litem of D.S. and I.S. and Rogelio Sanchez,          EXTEND THE DEADLINE FOR THE
                      individually,                                        PARTIES TO FILE THEIR JOINT PRE-
                   13                                                      TRIAL ORDER
                                     Plaintiff,
                   14                                                      THIRD REQUEST
                              vs.
                   15
                      LAS VEGAS METROPOLITIAN POLICE
                   16 DEPARTMENT, a political subdivision of the
                      State of Nevada; OFFICER SOLON
                   17 MCGILL, individually; DOES I through 10,
                      inclusive;
                   18
                                     Defendants.
                   19

                   20            Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of
                   21 record, hereby stipulate and request that this Court extend the deadline to file Joint Pre-Trial Order

                   22 in the above-captioned case thirty days (30) days, up to and including September 23, 2020.

                   23            This Request for an extension of time is not sought for any improper purpose or other
                   24 purpose of delay. This request for extension is based upon the following:

                   25            The parties are diligently working on the Joint Pre-Trial Order.        The parties have
                   26 exchanged their portions of the Order, however, there are several issues upon which the parties

                   27 need additional time to confer. Therefore, the parties require thirty (30) additional days to finalize

                   28 the same.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4850-1579-7960.1
ATTORNEYS AT LAW
                         Case 2:17-cv-00062-RFB-VCF Document 67 Filed 08/24/20 Page 2 of 2



                    1            WHEREFORE, the parties respectfully request that this Court extend the time for the

                    2 parties to file their Joint Pre-Trial Order by thirty (30) days from the current deadline of August

                    3 24, 2020 up to and including September 23, 2020.

                    4    DATED this 24th day of August, 2020.           DATED this 24th day of August, 2020.
                    5    LEWIS BRISBOIS BISGAARD & SMITH                LADAH LAW FIRM
                    6
                         /s/ Robert W. Freeman                          /s/ Joseph C. Chu
                    7    Robert W. Freeman, Jr., Esq.                   Ramzy Paul Ladah, Esq.
                         Nevada Bar No. 3062                            Nevada Bar No. 11405
                    8    6385 S. Rainbow Blvd., Suite 600               Joseph C. Chu, Esq.
                    9    Las Vegas, Nevada 89118                        Nevada Bar No. 11082
                         Attorneys for Defendants                       517 S. Third Street
                   10                                                   Las Vegas, Nevada 89101

                   11                                                   Rodolfo Gonzales, Esq.
                                                                        Nevada Bar No. 12751
                   12
                                                                        THE LAW OFFICE OF RODOLFO
                   13                                                   GONZALEZ
                                                                        3175 S. Nellis Blvd., Suite A
                   14                                                   Las Vegas, Nevada 89121
                                                                        Attorneys for Plaintiff
                   15

                   16                                               ORDER
                   17
                                                       IT IS SO ORDERED.
                   18
                                                Dated this 24th day of August, 2020.
                   19

                   20
                                                                    ______________________________________
                   21                                               U.S. MAGISTRATE JUDGE
                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4850-1579-7960.1                               2
